DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steensgaard-Madsen (US 8,319,673).

Regarding claim 1, Steensgaard-Madsen (Figs. 1 and 3) discloses an integrated circuit (col. 3, lines 57-58 [Wingdings font/0xE0] “ADC system [109] may be implemented on a single semiconductor die”), comprising:
a conversion circuit (ADC 103) configured to perform analog-to-digital conversion and to provide a quantized output (D1(k); col. 3, lines 50-58) corresponding to an input signal (Vin(t)) based at least in part on a first power-supply voltage and a second power-supply voltage of the integrated circuit (col. 1, lines 29-43; and col. 4, lines 1-32). 

Regarding claim 2, Steensgaard-Madsen (Figs. 1 and 3) discloses the integrated circuit of claim 1, wherein the quantized output (D1(k) is based at least in part on a comparison (by the ADC 103) of the input signal to the first power-supply voltage and the second power-supply voltage (col. 1, lines 26-29 [Wingdings font/0xE0] the ADC 103 may use a successive-approximation algorithm to derive D1(k); and col. 4, lines 1-21).  

Regarding claim 3, Steensgaard-Madsen (Figs. 1 and 3) discloses the integrated circuit (109) of claim 1, wherein the first power-supply voltage and the second power-supply voltage specify a full-scale range of the conversion circuit (col. 4, lines 1-20).  
Regarding claim 9, Steensgaard-Madsen (Figs. 1 and 3) discloses the integrated circuit of claim 1, wherein the first power-supply voltage comprises a positive power-supply voltage and the second power-supply voltage comprises a negative power-supply voltage or ground (col. 1, lines 26-43; col. 2, lines 15-35).  
Regarding claim 10, Steensgaard-Madsen (Figs. 1 and 3) discloses the integrated circuit of claim 1, wherein the conversion circuit (ADC 103) comprises a successive-approximation-register (SAR) analog-to-digital converter (ADC) (col. 1, lines 26-29 [Wingdings font/0xE0] the ADC 103 may use a successive-approximation algorithm to derive D1(k)). 
Regarding claim 11, Steensgaard-Madsen (Figs. 1 and 3) discloses the integrated circuit of claim 1, wherein the conversion circuit (ADC 103) comprises a pipeline analog-to-digital converter (ADC) (ADC 103 shown in Fig. 3 may be a SAR ADC or any other known type ADC can be used – A pipeline ADC is well known to those skilled in the art and it can be used in Fig. 3 – col. 1, lines 26-29).  

Regarding claim 12, Steensgaard-Madsen (Figs. 1 and 3) discloses a system (col. 3, lines 57-58 [Wingdings font/0xE0] “ADC system [109] may be implemented on a single semiconductor die”), comprising:
a conversion circuit (ADC 103) configured to perform analog-to-digital conversion and to provide a quantized output (D1(k); col. 3, lines 50-58) corresponding to an input signal (Vin(t)) based at least in part on a first power-supply voltage and a second power-supply voltage of the integrated circuit (col. 1, lines 29-43; and col. 4, lines 1-32). 
Regarding claim 13, Steensgaard-Madsen (Figs. 1 and 3) discloses the system of claim 12, wherein the quantized output (D1(k) is based at least in part on a comparison (by the ADC 103) of the input signal to the first power-supply voltage and the second power-supply voltage (col. 1, lines 26-29 [Wingdings font/0xE0] the ADC 103 may use a successive-approximation algorithm to derive D1(k); and col. 4, lines 1-21).  
Regarding claim 14, Steensgaard-Madsen (Figs. 1 and 3) discloses the system of claim 12, wherein the first power-supply voltage and the second power-supply voltage specify a full-scale range of the conversion circuit (col. 4, lines 1-20).  
Regarding claim 19, Steensgaard-Madsen (Figs. 1 and 3) discloses the system of claim 12, wherein the conversion circuit comprises: a successive-approximation-register (SAR) analog-to-digital converter (ADC) or a pipeline analog-to-digital converter (ADC) (ADC 103 shown in Fig. 3 may be a SAR ADC or any other known type ADC can be used – A pipeline ADC is well known to those skilled in the art and it can be used in Fig. 3 – col. 1, lines 26-29).
Regarding claim 20, Steensgaard-Madsen (Figs. 1 and 3) discloses a method for performing analog-to-digital conversion (Title), comprising: by a conversion circuit (SAR ADC 103 of Fig. 3): receiving an input signal (Vin(t); col. 3, lines 50-58); and performing analog-to-digital conversion and providing a quantized output (D1(k)) corresponding to the input signal based at least in part on a first power-supply voltage and a second power-supply voltage of the conversion circuit (col. 1, lines 29-43; and col. 4, lines 1-32).  

Allowable Subject Matter
Claims 4-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4-5, the prior art of record is not seen to disclose the claimed invention as a whole, in particular, the recitation of “when the full-scale range exceeds a second full-scale range associated with reference voltages that are other than the first power-supply voltage and the second power-supply voltage, the quantized output corresponds to a larger number of bits than when the full-scale range equals the second full-scale range”.
Regarding claims 6-8, the prior art of record is not seen to disclose the claimed invention as a whole, in particular, the recitation of “wherein, when the full-scale range exceeds the second full-scale range, the conversion circuit is configured to scale the quantized output based at least in part on a ratio of the full-scale range to the second full-scale range”.  
Regarding claims 15-16, the prior art of record is not seen to disclose the claimed invention as a whole, in particular, the recitation of “wherein, when the full-scale range exceeds a second full-scale range associated with reference voltages that are other than the first power-supply voltage and the second power-supply voltage, the quantized output corresponds to a larger number of bits than when the full-scale range equals the second full-scale range”.  
Regarding claims 17-18, the prior art of record is not seen to disclose the claimed invention as a whole, in particular, the recitation of “wherein, when the full-scale range exceeds the second full-scale range, the conversion circuit is configured to scale the quantized output based at least in part on a ratio of the full-scale range to the second full-scale range”.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809